    Case 3:21-cv-00852-K Document 1 Filed 04/13/21         Page 1 of 13 PageID 1



                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

PRESTON SIGLER,                  )
                                 )
     Plaintiff,                  )
                                 )
v.                               )            Civil Case No.:
                                 )
GUN MAG WAREHOUSE, LLC,          )
                                 )
     Defendant.                  )
_________________________________/

     PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL


      COMES NOW Plaintiff PRESTON SIGLER (“Plaintiff” or “Sigler”), and

files his Complaint against Defendant, GUN MAG WAREHOUSE, LLC

(“Defendant” or “Gun Mag”), and in support he states the following:

                           NATURE OF THE CLAIMS


      This is an action for monetary damages, pursuant to Title VII of the Civil

Rights Act of 1964 as amended, 42 U.S.C. §§ 2000e, et seq. (hereinafter “Title VII”)

to redress Defendant’s unlawful employment practices against Plaintiff including

Defendant’s unlawful discrimination, harassment, and retaliation against Plaintiff

because of his sex, failure to conform to traditional gender stereotypes, perceived

sexual orientation, and religion, leading to Plaintiff’s constructive discharge.
    Case 3:21-cv-00852-K Document 1 Filed 04/13/21            Page 2 of 13 PageID 2



                             JURISDICTION AND VENUE

       1.        This Court has jurisdiction over the claims herein pursuant to 28 U.S.C.

§§ 1331 and 1343, as this action involves federal questions regarding deprivation of

Plaintiff’s civil rights under Title VII.

       2.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)

because a substantial part of the events or omissions giving rise to this action,

including Defendant’s unlawful employment practices alleged herein, occurred in

this District.

                                      THE PARTIES


       3.        Plaintiff, Sigler is a citizen of the United States, and is and was at all

times material, a resident of the State of Texas, residing in Dallas County, Texas.

       4.        Defendant, Gun Mag, is a foreign limited liability company with its

principal place of business in Coppell, Texas.

       5.        Plaintiff worked for Defendant at 631 Southwestern Blvd., Suite 140,

Coppell, TX 75019.

       6.        Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.




                                              2
    Case 3:21-cv-00852-K Document 1 Filed 04/13/21        Page 3 of 13 PageID 3



                         PROCEDURAL REQUIREMENTS

       7.      Plaintiff has complied with all statutory prerequisites to filing this

action.

       8.      On October 20, 2020, Plaintiff timely filed a claim with the Equal

Employment Opportunity Commission (“EEOC”) against Defendant, satisfying the

requirements of 42 U.S.C. § 2000e-5(b) and (e), based on discrimination and

retaliation.

       9.      Plaintiff’s EEOC Charge was filed within three hundred days after the

alleged unlawful employment practices.

       10.     On January 15, 2021, the EEOC issued to Plaintiff his Notice of Right

to Sue. (Exhibit “A”).

       11.     This Complaint was filed within ninety days following Plaintiff’s

receipt of the EEOC’s Notice of Right to Sue.


                            FACTUAL ALLEGATIONS

       12.     Plaintiff worked for Defendant as a full-time warehouse packer

alongside approximately ten (10) other packers.

       13.     Plaintiff is a heterosexual male.




                                            3
    Case 3:21-cv-00852-K Document 1 Filed 04/13/21      Page 4 of 13 PageID 4



      14.   Plaintiff does not conform to traditional gender stereotypes because of

the manner in which he physically walks, poetically and/or upon his toes, and in his

appearance as he presents himself as classy, stylish, and well-manicured.

      15.   Plaintiff identifies his religion as Christian. A pillar of Plaintiff’s

sincerely held religious beliefs and practices includes attending church and praying

before his meals.

      16.   Defendant was aware of Plaintiff’s sincerely held religious beliefs

because Plaintiff would pray at lunch.

      17.   Shortly after Plaintiff began his employment, due to his excellent

performance, he was provided with a promotion.

      18.   In or around April 2020, Plaintiff began being subjected to pervasive

discriminatory harassment based on his perceived sexual orientation and his religion

by Defendant.

      19.   The initial discriminatory harassment began after several of Plaintiff’s

co-workers made inappropriate comments to Plaintiff regarding the manner in which

he physically walked.

      20.   His co-workers, including his superiors, Max (Warehouse Manager, no

religion, heterosexual) and Cubby Melinger (Order fulfillment Manager, Jewish,

heterosexual), would harass Plaintiff calling a range of homophobic slurs such as,

“twinkle toes,” “fag,” and “gay retard.” They would also question Plaintiff


                                         4
    Case 3:21-cv-00852-K Document 1 Filed 04/13/21             Page 5 of 13 PageID 5



relentlessly about his sexual orientation, asking, “are you gay?” and “is that why you

walk like you have a stick up your ass?”

       21.    Upon witnessing Plaintiff praying during lunch, Defendant’s

discriminatory harassment toward Plaintiff became increasingly severe. Plaintiff’s

co-workers and superiors continued the homophobic and discriminatory slurs calling

him, “church candy,”1 and stating “he was touched by a pastor as a kid.”

       22.    Defendant also began questioning Plaintiff about his association to his

church, specifically, if he went to church because he is gay and ridiculing him

stating, “you go to church even though you’re gay?” The harassment further

developed, and Plaintiff was referred to as “Pastor Preston” and “a pedophile” based

on his faith and association to his church, alluding to the widely recognized sexual

abuse scandals within the church establishments.

       23.     Due to Plaintiff’s continued devotion to his religion and church, he was

subjected to further discriminatory harassment when Max began comparing Plaintiff

to David Koresh 2 and referring to Plaintiff as “Prest Koresh”, alluding to the fact

that Plaintiff’s commitment to his religious beliefs were similar to that of a

dangerous cult.




1
 a derogatory term for a male who is sexually assaulted by a pastor at church.
2
 An American cult leader and head of the Davidians sect, made famous by the deadly and tragic
Waco siege of 1993 that resulted in the death of seventy-nine (79) Branch Davidians including
children.
                                              5
    Case 3:21-cv-00852-K Document 1 Filed 04/13/21       Page 6 of 13 PageID 6



      24.    The discriminatory harassment transcended the workplace and Plaintiff

was also targeted by his co-workers and superiors in a work-related group text chat

where Plaintiff would be subject to the same slurs with the addition of inappropriate

photos.

      25.    Plaintiff reported his concerns regarding the discriminatory harassment

to his superiors as well as Jessica Hughes (Human Resources) and Brandon Light

(Operations Manager), on multiple occasions.

      26.    Initially, Plaintiff reported his concerns to Mr. Melinger, who took no

remedial action, and instead proceeded to subject Plaintiff to increased scrutiny,

including issuing him baseless write-ups in response to Plaintiff escalating his

concerns.

      27.    Plaintiff also reported the discriminatory harassment multiple times to

Mr. Light and Ms. Hughes, who brushed Plaintiff off, stating that it was “just new

guy hazing,” and “they like you trust me.”

      28.    Additionally, each time Plaintiff met with Mr. Light and Ms. Hughes

to report his concerns, Ms. Hughes required that her office door remain open,

refusing to allow Plaintiff the privilege of discretion afforded to his counterparts

while escalating his concerns of discriminatory harassment.

      29.    As the discriminatory harassment became more severe, Plaintiff again

reported his concerns to Mr. Light and Ms. Hughes. Ms. Hughes specifically


                                         6
    Case 3:21-cv-00852-K Document 1 Filed 04/13/21          Page 7 of 13 PageID 7



rejected Plaintiff’s escalations that he was being discriminated against based on his

perceived sexual orientation, requiring that Plaintiff disclose his sexual orientation

while her door was open, and his harassers were nearby. Ms. Hughes informed

Plaintiff that he was not being sexually harassed, and that due to her own personal

experiences with sexual harassment, his complaints did not meet her qualifications

of harassment or discrimination, continuing to classify his concerns as “hazing” and

taking no remedial action.

         30.   Following this escalation, Plaintiff was issued a third baseless

disciplinary write-up on or about July 6, 2020.

         31.   In response to the write-up, Plaintiff submitted a formal written

complaint to Ms. Hughes regarding the ongoing discriminatory harassment to no

avail.

         32.   As a result of Defendant’s continued hostile and pervasive

discriminatory harassment, purposeful refusal to take any remedial action on behalf

of Plaintiff, and retaliation in response to Plaintiff’s escalated concerns, Plaintiff was

left with no choice but to resign.

         33.   Plaintiff has been damaged by Defendant’s illegal conduct.

         34.   Defendant’s conduct was willful, wanton, and done with reckless

disregard for Plaintiff.




                                            7
    Case 3:21-cv-00852-K Document 1 Filed 04/13/21           Page 8 of 13 PageID 8



      35.    Plaintiff has had to retain the services of undersigned counsel and has

agreed to pay said counsel reasonable attorneys’ fees.


                  COUNT I: SEX BASED DISCRIMINATION
                      IN VIOLATION OF TITLE VII

      36.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-35 above.

      37.    At all times relevant to this action, Plaintiff was in a protected category

under Title VII because of his sex, male, and does not conform with traditional

gender stereotypes.

      38.    Defendant is prohibited under Title VII from discriminating against

Plaintiff because of his sex and failure to conform to traditional gender stereotypes

with regard to discharge, employee compensation, and other terms, conditions, and

privileges of employment.

      39.    Defendant violated Title VII by discriminating against Plaintiff based

on his sex and his failure to conform with traditional gender stereotypes.

      40.    Defendant intentionally discriminated against Plaintiff on the basis of

his sex and his failure to conform with traditional gender stereotypes.

      41.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of Title VII, Plaintiff has suffered and continues

to suffer, lost wages, lost benefits, as well as severe mental anguish and emotional

                                            8
    Case 3:21-cv-00852-K Document 1 Filed 04/13/21           Page 9 of 13 PageID 9



distress, including but not limited to depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which he is entitled to an award of monetary damages and other relief.

      42.    Defendant’s unlawful conduct in violation of Title VII was outrageous

and malicious, was intended to injure Plaintiff and was done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

               COUNT II: SEXUAL ORIENTATION BASED
             DISCRIMINATION IN VIOLATION OF TITLE VII

      43.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-35 above.


      44.    At all times relevant to this action, Plaintiff was in a protected category

under Title VII because of his perceived sexual orientation (homosexual).

      45.    At all times relevant to this action, Plaintiff was in a protected category

under Title VII because of his perceived sexual orientation (homosexual).

      46.    Defendant is prohibited under Title VII from discriminating against

Plaintiff because of his perceived sexual orientation (homosexual) with regard to

discharge, employee compensation, and other terms, conditions, and privileges of

employment.




                                            9
   Case 3:21-cv-00852-K Document 1 Filed 04/13/21          Page 10 of 13 PageID 10



      47.    Defendant violated Title VII by discriminating against and terminating

Plaintiff based on his perceived sexual orientation (homosexual).

      48.    Defendant intentionally discriminated against Plaintiff on the basis of

his perceived sexual orientation (homosexual).

      49.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of Title VII, Plaintiff has suffered and continues

to suffer, lost wages, lost benefits, as well as severe mental anguish and emotional

distress, including but not limited to depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which he is entitled to an award of monetary damages and other relief.

      50.    Defendant’s unlawful conduct in violation of Title VII was outrageous

and malicious, was intended to injure Plaintiff and was done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

                COUNT III: RELIGION BASED DISCRIMINATION
                        IN VIOLATION OF TITLE VII

      51.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-35 above.

      52.    At all times relevant to this action, Plaintiff was in a protected category

under Title VII because of his religion, Christian.



                                           10
   Case 3:21-cv-00852-K Document 1 Filed 04/13/21             Page 11 of 13 PageID 11



      53.       Defendant is prohibited under Title VII from discriminating against

Plaintiff because of his religion with regard to discharge, employee compensation,

and other terms, conditions, and privileges of employment.

      54.       Defendant violated Title VII by unlawfully discriminating against

Plaintiff based on his religion.

      55.       Defendant intentionally discriminated against Plaintiff on the basis of

his religion.

      56.       As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of Title VII, Plaintiff has suffered and continues

to suffer, lost wages, lost benefits, as well as severe mental anguish and emotional

distress, including but not limited to depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which he is entitled to an award of monetary damages and other relief.

      57.       Defendant’s unlawful conduct in violation of Title VII was outrageous

and malicious, was intended to injure Plaintiff, and was done with conscious

disregard of Plaintiff’s civil rights, entitling him to an aware of exemplary and/or

punitive damages.

            COUNT IV: RETALIATION IN VIOLATION OF TITLE VII

      58.       Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-35 above.


                                              11
   Case 3:21-cv-00852-K Document 1 Filed 04/13/21          Page 12 of 13 PageID 12



      59.    Plaintiff engaged in protected activity under Title VII on more than one

occasion while employed by Defendant.

      60.    Defendant engaged in intentional retaliation against Plaintiff for

Plaintiff’s participation in protected activity, specifically Plaintiff’s repeated reports

regarding the discrimination and hostile work environment Plaintiff was

experiencing.

      61.    Defendant’s conduct violated Title VII.

      62.    Plaintiff has satisfied all statutory prerequisites for filing this action.

      63.    Defendant’s discriminatory conduct, in violation of Title VII, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which Plaintiff is

entitled to damages.

      64.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling him to compensatory damages.

      65.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to the Plaintiff’s federally protected rights, thereby entitling

him to punitive damages.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory


                                           12
  Case 3:21-cv-00852-K Document 1 Filed 04/13/21          Page 13 of 13 PageID 13



damages, including emotional distress damages, in the amount to be proved at trial,

punitive damages, and prejudgment interest thereon;

      b)    Granting Plaintiff costs and an award of reasonable attorneys’ fees

(including expert witness fees); and

      c)    Award any other and further relief as this Court deems just and proper.


                                  JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.

Date: April 13, 2021                    Respectfully submitted,


                                        /s/ Gary J. Martoccio
                                        Gary J. Martoccio
                                        Texas Bar No.: 24108958
                                        gary.martoccio@spielbergerlawgroup.com
                                        Spielberger Law Group
                                        4890 W. Kennedy Blvd., Suite 950
                                        Tampa, Florida 33609
                                        T: (800) 965-1570
                                        F: (866) 580-7499

                                        Attorneys for Plaintiff




                                          13
